Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed on 10/06/2022 with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
102 rejection
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ghanta et al. (U.S. pub. 2020/0034665 A1).
With respect to claim 1, Ghanta et al. discloses a method comprising:   
receiving a first object input/output (lO) for a target device (i.e., “The machine learning model is the artifact that is generated by the training process, which captures patterns within the training data that map the input data to the target, e.g., the desired result/prediction” (0065));
grouping the first object lO using a first input parameter (i.e., “The output from the inference phase may be one or more predictive “labels” determined as a function of one or more features of the inference data set. For example, if the training data set comprises three columns of feature data—Age, Sex, and Height—that are used to train the machine learning model, and the inference data comprises two columns of feature data—Age and Height—the output from an inference pipeline 206 using the machine learning model may be a “label” describing the predicted Sex (M/F) based on the given inference data”(0040)); 
associating a tracking parameter with the first of input parameter and with a performance parameter corresponding to the first input parameter (i.e., “the ML management apparatus 104 is configured to manage, monitor, maintain, and/or the like the “health” of a machine learning system. As used herein, the “health” of a machine learning system may refer to the suitability, validity, or predictive performance of a machine learning algorithm or model, that is trained on a training data set, for analyzing an inference data set (e.g., the capability of the first machine learning algorithm/model to generate accurate predictions for an inference data set) that is processed using the machine learning model based on an analysis of the machine learning algorithm or model using a secondary or auxiliary machine learning algorithm” (0035) and “The second machine learning algorithm is then used to predict, verify, validate, check, monitor, and/or the like the efficacy, accuracy, reliability, and/or the like of the first or primary machine learning model that is used to analyze an inference data set”(0037), 0057 and fig. 2A);
storing a first data entry comprising the tracking parameter, the first input parameter, and the performance parameter in a database (fig. 2A-C shows database 208); 
extracting the first data entry from the database (i.e., “The ML management apparatus 104, in one embodiment, however, evaluates the suitability (predictive performance) of a machine learning model, machine learning algorithm, and/or the like in the absence of labels, and is agnostic of the type of problem and algorithm used, the particular language or framework used, and/or the like by extracting statistics from features in the training data set and the inference data set, and using the statistics to evaluate how applicable the training data set is likely to be to the inference data set by generating a suitability score, as explained in more detail below”(0042)); 
training a training model using the first data entry (i.e., “The ML management apparatus 104, in one embodiment, however, evaluates the suitability (predictive performance) of a machine learning model, machine learning algorithm, and/or the like in the absence of labels, and is agnostic of the type of problem and algorithm used, the particular language or framework used, and/or the like by extracting statistics from features in the training data set and the inference data set, and using the statistics to evaluate how applicable the training data set is likely to be to the inference data set by generating a suitability score, as explained in more detail below”(0042)); 
performing a model check to compare the training model to an inferencing model (i.e., “the ML management apparatus 104 may select a training pipeline 204 for generating a machine learning model configured for the desired objective and one or more inference pipelines 206a-c that are configured to analyze the desired objective by processing input data 210 associated with the desired objective using the analytic engines for which the selected inference pipelines 206a-c are configured for and the machine learning model.”(0056)); 
determining that the training model is more accurate than the inferencing model (i.e., “the ML management apparatus 104 provides an improvement for machine learning systems by training a first or primary machine learning model for a first/primary machine learning algorithm using a training data set, validating the first machine learning model using a validation data set, the output of which is an error data set that describes the accuracy of the first machine learning model on the validation data set, and training a second machine learning model for a second/auxiliary machine learning algorithm using the error data set. The second machine learning algorithm is then used to predict, verify, validate, check, monitor, and/or the like the efficacy, accuracy, reliability, and/or the like of the first or primary machine learning model that is used to analyze an inference data set” (0037));
and 
updating the inferencing model (i.e., “ the ML management apparatus 104 may change the machine learning model, may retrain the machine learning model, may provide recommendations for generating a more accurate machine learning model, may adjust or update various thresholds or parameters of the machine learning model, and/or the like”(0038)).  
With respect to claim 2, Ghanta et al. discloses further comprising cross-validating the training model to determine a degree of error reduction of the training model and using a historical data entry to training or cross validate the inferencing model (i.e., “a machine learning model is generated by executing a training or learning algorithm on historical or training data associated with a particular objective. The machine learning model is the artifact that is generated by the training process, which captures patterns within the training data that map the input data to the target, e.g., the desired result/prediction” (0065), 0069 or “ An apparatus includes a primary validation module that is configured to validate a first machine learning model to generate an error data set. An apparatus includes a secondary training module that is configured to train a second machine learning model for a second machine learning algorithm using an error data set” (abstract) and  “Output of a validation of a first machine learning model may comprise an error data set. A method, in some embodiments, includes training a second machine learning model for a second machine learning algorithm using an error data set.” (0004)).  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C 103(a) as being unpatentable over Ghanta et al. (U.S. pub. 2020/0034665 A1) in view of Kaufhold et al. (U.S. pat. 9,990,687 B1).
With respect to claim 4, Ghanda et al. discloses all limitations recited in claim 1 except for the method further comprises pre-processing one or more data entries to remove a data entry that reduces a predictive ability of the training model.  However, Kaufhold et al. discloses the method further comprises pre-processing one or more data entries to remove a data entry that reduces a predictive ability of the training model  (i.e., “The specific reasons these byproduct embedding methods are not used this way is that other formal embedding methods have been designed for specific downstream application purposes better suited to the applications described herein (such as translation, reduction of required training data, or active learning-based approaches to labeling datasets to enable downstream supervised learning), and other formal embedding methods have computational efficiency advantages compared to, for instance, autoencoders”(col. 6, lines 25-35)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Kaufhold et al.’s features to reduces a predictive ability for training model to improve performance, improve the learning model for the stated purpose has been well known in the art as evidenced by teaching of Kaufhold et al (col. 3, lines 33-42).  Both references teach the same field such as training data.
With respect to claim 5, Kaufhold et al. discloses wherein the performance parameter comprises IO operations per second, and wherein the first input parameter comprises object group size or flash out time (i.e., “While optimization process 620 parameters include learning rate, batch size, momentum, parameters governing regularization techniques (such as dropout and/or batch normalization), parameters governing learning rate schedule and adaptivity ”(col. 20, lines 57-64)).  
Claims 6 is reject under 35 U.S.C 103(a) as being unpatentable over Ghanta et al. (U.S. pub. 2020/0034665 A1) in view of Browne et al. (U.S. Pub. 2018/0357152 A1)
With respect to claim 6, Ghanta et al. disclose all limitations recited in claim 1 except for f wherein the database comprises a time-series database.  However, Browne et al. discloses wherein the database comprises a time-series database (i.e., “A time-series database such as the time-series database 217 of FIG. 2 can be used to store at least some of the training data up to all of the training data corresponding to training an AI model in some embodiments. In such embodiments, the training graph of an AI model can be continuously scrolled from a beginning of the stored training data up to an end of the stored training data in the time-series database, which is optimized for streaming sequential data for any one or more selected data series. This is useful for a historical review of the training of an AI subsequent to the training of the AI model. That said, an AI model can also be trained to detect and report any training issues from the training graphs presented in the visual debugging window obviating a viewer having to sit and view the training graphs in real-time to make such determinations. Indeed, the foregoing trained AI model would not be overwhelmed by more than two data series and would likely able to find higher level correlation” (0054)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Browne et al.’s features to optimize for streaming sequential data for any one or more selected data series for the stated purpose has been well known in the art as evidenced by teaching of Browne et al (0054).  Both references teach the same field such as training data.
Claims 7 is rejected under 35 U.S.C 103(a) as being unpatentable over Ghanta et al. (U.S. pub. 2020/0034665 A1) in view of Bequet et al. (U.S. Pub. 2018/0173572 A1)
With respect to claim 7, Ghanda et al. discloses all limitations recited in claim 1 except for wherein cross-validating the training model is performed according to a k-fold cross-validation method.  However, Bequet et al. discloses wherein cross-validating the training model is performed according to a k-fold cross-validation method (i.e., “Machine-learning models can be constructed through an at least partially automated (e.g., with little or no human involvement) process called training. During training, input data can be iteratively supplied to a machine-learning model to enable the machine-learning model to identify patterns related to the input data or to identify relationships between the input data and output data. With training, the machine-learning model can be transformed from an untrained state to a trained state. Input data can be split into one or more training sets and one or more validation sets, and the training process may be repeated multiple times. The splitting may follow a k-fold cross-validation rule, a leave-one-out-rule, a leave-p-out rule, or a holdout rule. An overview of training and using a machine-learning model is described below with respect to the flow chart of FIG. 11.” (0074)).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include Bequet et al.’s features to have different and accurate validate training for the stated purpose has been well known in the art as evidenced by teaching of Bequet et al (0274).  Both references teach the same field such as training data.
With respect to claims 8-9, 11-16 and 18-20 are rejected as claims 1-2, 4-7 above since the claims 8-9, 11-16 and 18-20 are similar with set of the claims 1-2 and 4-7 above but different form.
Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the prior art of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed further comprising using the inferencing model to infer a second plurality of input parameters for grouping the object lOs in response to the performance parameter being outside an expected range.  
Citation of Pertinent References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Nellans et al.. discloses Servicing Non-block Storage request, U.S. Patent No. 9,251,058 B2.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        November 17, 2022